Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 sets forth “processor-executable instructions” in the preamble and then attempts to set forth “processor-executable instructions” anew in the obtaining limitation.  It is unclear if these are the same processor-executable instructions or different.  If they are intended to be the same, the second instance must properly refer back to “the” or “said” “processor-executable instructions”.  If intended to be different, they must be referenced distinctly (e.g., “first processor-executable instructions” and “second processor-executable instructions”).  It is noted that additional issues are brought up by this, such as in claim 17’s reference (multiple times) to “the processor-executable instructions”.  It is unclear which instructions are being referenced.  Claims 15, 16, and 18-20 are also rejected at least based on their dependencies.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim appears to be directed to a machine, but fails to include any inherently physical components.  A processor is known in the art to include virtual processors.  A memory, as defined in the instant application, is also not inherently physical since, for example, “the memory that stores the TEE data 262 and TEE applications may be a portion of the main memory 220” (paragraph 68).  Therefore, the memory, as claimed, may be a portion of main memory, but is not, itself, main memory.  Since the claimed memory may be a portion of the memory and need not be the physical memory itself, the claimed memory is not physical.  The one or more components are claimed as being executable and, therefore, cannot be physical.  Therefore, claim 1 cannot be statutory as a machine.  Claims 2-7 are rejected at least based on their dependencies.  

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Poornachandran (U.S. Patent Application Publication 2011/0161452).
Regarding Claim 1,
Poornachandran disclose a TEE comprising:
One or more processors (Exemplary Citations: for example, figure 1 and associated written description, as well as below citations; secure circuitry, CPU, or the like, or portion thereof, for example);
A memory (Exemplary Citations: for example, figure 1 and associated written description, as well as below citations; secure memory, host memory, or the like, or portion thereof, for example); and
One or more components stored in the memory and executable by the one or more processors to perform operations comprising (Exemplary Citations: for example, figure 1 and associated written description, as well as below citations; any of the code in the above executed by the above, for example):
Obtaining data from one or more subsystems of a computing system that hosts the TEE, wherein the TEE is configured to execute components in isolation from the one or more subsystems of the computing system (Exemplary Citations: for example, Paragraphs 10, 11, 17, 18, 21, 24, 26, 34, and associated figures; any data received, such as heartbeat, information on whether the anti-virus app is installed, disabled, scanning emails, collaborator notification, or any other data, as examples);
Based on the data obtained, detecting malware on the one or more subsystems of the computing system (Exemplary Citations: for example, Paragraphs 10, 11, 17, 18, 21-24, 34-37, and associated figures; detecting threats, for example); and
In response to detected malware, reporting detection of malware on the one or more subsystems of the computing system (Exemplary Citations: for example, Paragraphs 10, 11, 16-18, 21-24, 34-38, and associated figures; notification, for example).  
Regarding Claim 8,
Claim 8 is a method claim that corresponds to environment claim 1 and is rejected for the same reasons.  
Regarding Claim 15,
Claim 15 is a medium claim that corresponds to environment claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Poornachandran discloses that the obtaining and detecting are performed independently of an untrusted OS of the computing system (Exemplary Citations: for example, Paragraphs 10, 11, 17, 18, 21-24, 26, 34-37, and associated figures; secure environment performs the above, for example).  
Regarding Claim 9,
Claim 9 is a method claim that corresponds to environment claim 2 and is rejected for the same reasons.  
Regarding Claim 16,
Claim 16 is a medium claim that corresponds to environment claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Poornachandran discloses obtaining an update to the one or more components from a remote source (Exemplary Citations: for example, Paragraphs 17-24, 26-32, 35-39, and associated figures; find collaborators and add their information to collaborator database, receive information regarding virus update from collaborators, receive threat notification from collaborator, or the like, as examples); and
Updating the one or more components with the update (Exemplary Citations: for example, Paragraphs 17-24, 26-32, 35-39, and associated figures; updating collaborator database, updating threat detection based on threat notification from collaborator, updating communication protocols, or the like, as examples);
Wherein the obtaining of the update and the updating are performed independently of an untrusted OS of the computing system (Exemplary Citations: for example, Paragraphs 10, 11, 17-24, 26-32, 34-39, and associated figures; TEE is separate from OS and performs its functionality separately therefrom, for example).  
Regarding Claim 10,
Claim 10 is a method claim that corresponds to environment claim 3 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a medium claim that corresponds to environment claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Poornachandran discloses that the one or more subsystems of the computing system are selected from a group consisting of an OS, applications executing on the computing system, a storage subsystem of the computing system, a memory of the computing system, a graphics processing subsystem of the computing system, and a baseboard management controller (Exemplary Citations: for example, figure 1 and associated written description, as well as above citations).  
Regarding Claim 11,
Claim 11 is a method claim that corresponds to environment claim 4 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a medium claim that corresponds to environment claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Poornachandran discloses that the computing system is selected from a group consisting of a computer, a mobile device, a server, a tablet computer, a notebook computer, a handheld computer, a workstation, a desktop computer, a laptop, a tablet, a UE, a network appliance, an e-reader, a wearable computer, a network node, a microcontroller, and a smartphone (Exemplary Citations: for example, Figure 1 and associated written description, as well as above citations; this may be any of many possible devices, such as, for example, a mobile device, for example).  
Regarding Claim 12,
Claim 12 is a method claim that corresponds to environment claim 5 and is rejected for the same reasons.  
Regarding Claim 6,
Poornachandran discloses that the one or more processors of the TEE is co-extensive with one or more processors of the computing system and the memory of the TEE is co-extensive with a portion of a main memory of the computing system (Exemplary Citations: for example, Figure 1 and associated written description, as well as above citations; the above noted processors and memory are in the device, for example).  
Regarding Claim 13,
Claim 13 is a method claim that corresponds to environment claim 6 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a medium claim that corresponds to environment claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Poornachandran discloses that the one or more processors of the TEE is separate from an independent of one or more processors of the computing system and the memory of the TEE is separate from and independent of a main memory of the computing system (Exemplary Citations: for example, Figure 1 and associated written description, as well as above citations; secure circuitry and memory separate from other components, such as CPU, GPU, host memory, etc., and/or the local device is separate from collaborators from which the local device receives notifications of threats present thereon as in Paragraphs 18, 21-24, 38, and associated figures, for example).  
Regarding Claim 14,
Claim 14 is a method claim that corresponds to environment claim 7 and is rejected for the same reasons.  
Regarding Claim 20,
Claim 20 is a medium claim that corresponds to environment claim 7 and is rejected for the same reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432